___________

                                    No. 95-3528
                                    ___________

Eugene Wesley,                           *
                                         *
              Appellant,                 *
                                         *
     v.                                  *   Appeal from the United States
                                         *   District Court for the
Carolyn Steed, Circuit Clerk,            *   Western District of Arkansas.
Nevada County, Arkansas,                 *
                                         *           [UNPUBLISHED]
              Appellee.                  *


                                    ___________

                     Submitted:     March 7, 1996

                           Filed:   March 11, 1996
                                    ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.

     Eugene Wesley appeals the District Court's1 dismissal of his 42
U.S.C. § 1983 (1994) complaint as frivolous under 28 U.S.C. § 1915(d)
(1994).   Having reviewed the record and Wesley's brief, we conclude the
judgment of the District Court was correct.         Accordingly, we affirm.   See
8th Cir. R. 47B.     We also deny his "motion for summary judgment" filed
while this appeal was pending.




     1
      The Honorable Harry F. Barnes, United States District Judge
for the Western District of Arkansas, adopting the report and
recommendation of the Honorable Bobby E. Shepherd, United States
Magistrate Judge for the Western District of Arkansas.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-